DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed June 21, 2021, with respect to rejection of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed June 21, 2021, with respect to the rejection of claims 1-11 and 14-16 under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1; rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. in view of Vowels and further in view of Grotz U.S. publication no. 2014/0316526 A1; and rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Vowels and further in view of Jansen U.S. publication no. 2016/0256285 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations. In particular, while the applied prior art teaches the first and second materials are formed of polyurethane, the applied prior art fails to clearly set forth the use of first and second 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how “thermoplastic material” (genus) in dependent claim 15 further limits “polyurethane” (species) of independent claim 1. Claim 15 depends from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “Thermoplastic material” (genus) in dependent claim 15 fails to further limit “polyurethane” (species) of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1 and further in view of Khan et al. U.S. publication no. 2017/0007411 A1 (“Khan”).
Regarding claims 1, 8 and 15, Hodorek discloses a meniscus prosthesis (10, seq.), wherein exemplary embodiments include 3 layers 20, 22 and 24, although “it is contemplated that a spacer of the present invention may have any number of layers” (paragraph [0023], although not presently claimed, an meniscus prosthesis limited to only two layers is an obvious variant based on the express suggestion of the disclosure) comprising: a core (formed by 22 or 24- also note abovementioned teaching with regard to paragraph [0023] and use of any number of layers) made of a first biocompatible, non-resorbable material formed as a monolithic, single or 24- paragraphs [0020]-[0021], etc.) having a first tensile modulus, wherein the core (formed by 22 or 24) comprises an arc-shaped body (e.g., figure 2A and paragraph [0023] including, “The spacer may be formed in any size, shape or thickness to accommodate the patient’s spacing needs and to achieve the desired correction”), having: a first end (figure 2A); a second end (figure 2A); and a curved intermediate section connecting the first end to the second end (figure 2A; paragraph [0023]); wherein the core (22 or 24) further comprises: a first surface configured to face a first interior surface of a joint during use (figures 1-6) and a second surface configured to face a second interior surface of the joint during use (figures 1-6), an inner edge and an outer edge (figure 2A); and wherein a width W is defined between the inner edge and the outer edge of the core, and wherein a maximum height Hmax is defined, perpendicular to the width W, between the first surface and the second surface, and wherein the core comprises a transverse cross-section in which W is greater than Hmax along a length of the core (e.g., claimed trend clearly depicted in at least figures 2, 3 and 5); a cushioning material (20) surrounding the intermediate section of the core (e.g., figure 2 and paragraphs [0030]-[0032], etc., especially paragraph [0032]), the cushioning material (20) being made of a second biocompatible, non-resporbable material having a second tensile modulus, which is lower than the first tensile modulus (e.g., see at least paragraphs [0018]-[0019] and [0022], etc.).
While Hodorek expressly discloses “[the solid material of intermediate layer 22] may include surgical grade plastics” (paragraph [0020]), Hodorek is silent regarding the first plastic material is a polyurethane material substantially as claimed.  
In the same field of endeavor, namely a prosthetic meniscus, Vowles teaches known surgical grade plastics suitable for meniscus implants includes thermoplastic materials, which 
In the same field of endeavor, namely prosthetic meniscus, Khan expressly teaches a prosthesis with a bearing formed of a lower modulus polyurethane reinforced with a higher modulus polyurethane (e.g., see at least paragraphs [0026], [0033]-[0034],[0066], [0079]), etc.).  For example, among other things, paragraph [0026] states, “the polymeric … material may comprise a low modulus polyurethane…. reinforced with… or higher modulus polyurethanes”.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the invention of Hodorek such that the core is formed of a first polyurethane and the cushioning material is formed with a second polyurethane, as taught and/or suggested by Khan, in order to select a known suitable implant material as an obvious matter of art recognized design choice with predictable results and a reasonable expectation of success. 
Moreover, while Hodorek expressly discloses “tethers 40 may be formed integrally as one unit with spacer body 12… formed of plastic molded together in one mold… and including any number of layers 20, 22 and 24…” (e.g., paragraphs [0030]-[0032]), wherein the tethers 40 include fastener 50 extending through a hole in the molded material (e.g., see at least paragraph [0026]) and wherein tethers may be formed with various amounts of slack or configuration to the location of the first fixation part with the first through hole is on the first end part and the location of the second fixation part with the second through-hole is on the second end part substantially as claimed, such that Hodorek is silent regarding the first and second ends having first and second through-holes configured to receive an anchors for securing the respective first and second ends to bone surfaces, wherein the first and second through-holes extend from the first surface to the second surface substantially as claimed.
Vowles further teaches placing fixation parts with first and second through holes at a location within the joint space such that first and second ends having first and second through-holes are configured to receive an anchors for securing the respective first and second ends to bone surfaces, wherein the first and second through-holes extend from a first surface configured to face a first interior surface of a joint during use and a second surface configured to face a second interior surface of the joint during use (e.g., see at least figure 11). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try locating the holes for fasteners 50 and molded material construct of Hodorek at the location taught by Vowles such that the first end part is a first fixation part and comprises the first through-hole and the second end part is a second fixation part and comprises the second through-hole substantially as claimed, in order to achieve a desirable balance of mobility and stability of the prosthesis, as suggested by Hodorek, within the joint with predictable results and a reasonable expectation of success. 
In other words, Hodorek expressly teaches the formation of a monolithic, integral arch-shaped body including integrally molded attachment means 40 (e.g., see at least paragraphs [0020], [0021] and [0030]-[0032]), wherein the attachment means 40 includes all of the layers of 

Regarding claims 2-6, as described supra, Hodorek in view of Vowels in view of Khan teaches the invention substantially as claimed. Hodorek emphasizes that the properties including the resiliency, hardness and tensile modulus are result effective variables selectable by one of ordinary skill in the art at the time of the effective filing date of the claimed invention and teaches the importance of the selection of the hardness, tensile modulus, etc. such that the first and second materials are configured such that the first material has a greater hardness and tensile modulus than the second material (e.g., see at least paragraphs [0018]-[0022], etc.).  Khan also teaches throughout the disclosure that desired material moduli are selectable as an art recognized design choice.
Hodorek in view of Vowles in view of Khan is silent regarding the first tensile modulus is between 101MPa and 3500MPa (claims 2 and 3) or 1000MPa (claim 4) or 250MPa (claim 5) 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try using a first material with the first tensile modulus is between 101MPa and 3500MPa (claims 2 and 3) or 1000MPa (claim 4) or 250MPa (claim 5) or 220Mpa (claim 6) measured according to ISO 527-1, and wherein the second tensile modulus is between 0.1MPa and 100MPa (claims 1-5) or between 0.1MPa and 10MPa (claim 6) measured according to ISO 527-1 in order to select a reasonable value that effects the resiliency and durability of the disclosed implant in accordance with the disclosed trends of the first and second materials with predictable results and a reasonable expectation for success.
Regarding claim 7, as described supra, Hodorek in view of Vowels in view of Khan teaches the invention substantially as claimed.  Among other things, Hodorek expressly teaches “The spacer may be formed in any size, shape or thickness to accommodate the patient’s spacing needs and to achieve the desired correction” (paragraph [0023]).  Moreover, Hodorek expressly teaches selection of properties including the resiliency, hardness and tensile modulus are result effective variables selectable by one of ordinary skill in the art at the time of the effective filing date of the claimed invention and teaches the importance of the selection of the hardness, tensile modulus, etc. for the desired surgical outcome (e.g., see at least paragraphs [0018]-[0022], etc.).
However, Hodorek and Vowels in view of Khan is silent regarding a minimum transverse cross-sectional area of the core is at least 5mm^2 substantially as claimed.  Selection of the spacer size and in particular the core size to accommodate the patient’s spacing needs and resilience/hardness/tensile modulus results in selection of a minimum transverse cross-sectional area of the core as a selection of an optimum value to achieve a desired results. See MPEP 2144.04 and In re Aller, 105 USPQ 233.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the core with a minimum transverse cross-sectional area of at least 5mm^2 to optimize the size and function of the meniscus implant in accordance with a reasonable size selection with predictable results and a reasonable expectation of success.
Regarding claim 9, as described supra, Hodorek in view of Vowels in view of Khan teaches the invention substantially as claimed.  Based on the broad breath of the currently recited claim language, it is clear that the holes in the meniscus implant need only to be formed prior to pressing the fastener into the bone to meet the claim scope. Due to the means for implantation of Hodorek and Vowels with the fastener going first through the implant than through the bone, in a certain sense the holes are ‘preformed’ substantially as claimed.  However, the following discussion of the limitation of claim 9 is provided for purposes of compact prosecution.  Page 15, lines 13-19 of Applicant’s originally filed disclosure discusses the preformed holes.  Even if the claim were narrowed to further require what is meant by ‘pre-formed’, the limitation of claim 9 for the first and second through-holes to be ‘pre-formed’ is a product-by-process claim limitation.  Product-by-Process claims are not limited to the manipulations of the recited steps, in this case a ‘pre-forming’ the holes, but only the structure implied by the steps, namely holes at 
Regarding claim 11, Hodorek in view of Vowels in view of Khan teaches the core comprises a delineable middle portion, a delineable first transition portion connecting the middle portion to the first end and a delineable second transition portion connecting the middle portion to the second end (figure 2A of Hodorek).
Regarding claim 14, as applied above, Hodorek further discloses the ends of the core are covered with the cushioning material (20), and wherein third and fourth through holes are formed in the cushioning material (20), and aligned with the first and second through-holes  (e.g., see at least paragraph [0032] of Hodorek, including “tether [portion for insertion of attachment member 50] may be formed integrally with layered spacer body 12 to include all layers 20, 22 and 24. Alternatively, tether 40 [portion on end for insertion of attachment member 50] may be formed integrally with layered spacer body 12 so as to only include select ones and/or portions of layers 20, 22 and 24”).
Regarding claim 16, each of Vowels and Khan, as applied above in the invention of Hodorek in view of Vowels in view of Khan, further teaches the core comprises the first and second polyurethanes are polycarbonate urethane (e.g., see at least paragraph [0044], [0046] and [0050] of Vowles and paragraphs [0026], [0066] and claim 15 of Khan).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1 in view of Khan et al. U.S. publication no. 2017/0007411 A1 (“Khan”), as applied above, and further in view of Grotz U.S. publication no. 2014/0316526 A1.
Regarding claim 12, as described supra, Hodorek in view of Vowles teaches the invention substantially as claimed. 
Hodorek in view of Vowles in view of Khan is silent regarding an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion substantially as claimed.
In the same field of endeavor, namely meniscus implants, Grotz teaches reinforcing screw holes of an invention using a polymer of sufficient durometer and/or tear resistance to reinforce the screw hole (e.g., see at least paragraph [0152]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming an area of the transverse cross-section of each of the ends of Hodorek in view of Vowles in view of Khan with sufficient polymer reinforcement material, as taught and/or suggested by Grotz, such that an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion in order to reduce the risk of screw tearing out of the meniscus implant with predictable results and a reasonable expectation of success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1 .
Alternative to the rejection of claim 12 above, as described supra, Hodorek in view of Vowles in view of Khan teaches the invention substantially as claimed. 
Hodorek in view of Vowles in view of Khan is silent regarding an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion substantially as claimed.
In the same field of endeavor, namely meniscus implants, Jansen teaches among other things embodiments and features wherein “the core layer 34 does not need to extend fully to the edge of the spacer” (e.g., paragraph [0125]) and various selectable features of implant sizing and material selection across the implant for optimizing said prosthesis.  
As such it would have been obvious to one of ordinary skill in the art at the time of the invention to try forming an area of the transverse cross-section of each of the ends larger than a transverse cross-sectional area of the first and second transition portions and/or middle portion by reducing the width of the core in a transition and/or middle portion for optimizing the implant performance with predictable results and a reasonable expectation of success.
Regarding claim 13, as described supra, Hodorek in view of Vowels in view of Khan teaches the invention substantially as claimed.
Hodorek in view of Vowles in view of Khan, as applied above, is silent regarding the middle portion comprises a wedge shaped cross-section, tapering toward the inner edge substantially as claimed.
In the same field of endeavor, namely meniscus prosthesis, Jansen teaches a core layer 34 may optionally have an almost constant thickness or be wedge shaped tapering toward the inner 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the middle portion of the core of Hodorek in view of Vowles in view of Khan with a wedge shaped cross-section tapering toward the inner edge, as taught and/or suggested by Jansen, in order to ensure that the lateral luxation risk is kept low with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Tienen U.S. publication no. 2016/0235538A1 teaches polyurethane carbonates as an appropriate material for a meniscus prosthesis (e.g., see at least paragraph [0036], etc.).  Van Tienen further teaches preformed holes in ends of the meniscus implant (e.g., figure 1) about which the implant may rotate during use. This prior art could be applied as a secondary reference over Hodorek for showing the holes in the ends of the implant for substantially the same application of the Vowels reference applied in the 103 rejection herein above.
Ganz et al. U.S. publication no. 2014/0277451 A1 teaches an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion (e.g., see at least paragraphs [0005], [0029], [0030], etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774